Judge CARLTON
dissenting.
I concur with the majority’s statement of the applicable law in an action of this nature. I strongly disagree, however, with the majority’s evaluation of the evidence disclosed by the record. Indeed, it seems to me that caveator’s evidence was abundant to withstand propounders’ motions for a directed verdict. I must, therefore, respectfully dissent.
I note below those factors which compel me to conclude that propounders’ motions were properly disallowed so that the case could be submitted for decision to the twelve:
(1) The majority attaches no significance to the change in the pattern of distribution in the various wills and codicils. With this conclusion, I strongly disagree. A review of the salient portions of the various instruments illustrates a vastly superior position for Mrs. Andrews and her son in the propounded will as compared to the earlier instruments:
a. In the 1962 will, Mrs. Andrews was devised a one-half interest in the estate. The other one-half was devised in trust to Karl Andrews, Jr. His half could only go to Mrs. Andrews’ son in the event that Karl Andrews, Jr., died prior to the termination of the trust and provided he had no surviving issue and provided Mrs. Andrews had predeceased him. Mrs. Andrews was named as executrix in this will.
b. The 1965 codicil simply named attorney Pollock as a co-executor with Mrs. Andrews. The reasonable inference to be drawn from this act by the testator was that he did not wish for his wife alone to be vested with the powers of an executor.
c. The 1966 codicil removed Mrs. Andrews as co-executrix and appointed attorney Pollock as sole executor. This codicil also gives rise to the inference that Mr. and Mrs. Andrews had problems of some nature. It provided that if the testator’s death *95should result from any causes other than natural causes, his wife would take nothing under the will. Further, he directed that an autopsy be performed to determine the cause of death.
d. The 1970 will revoked all prior wills and codicils. There, Mrs. Andrews would receive only an income interest to one-half of the estate for the term of her life. The other one-half in income was devised to Karl Andrews, Jr., for life. Under this will, upon the deaths of the income beneficiaries, the principal would have been distributed to testator’s grandchildren in equal shares. I note here that Mrs. Andrews’ son would have taken nothing under this will. Moreover, attorney Pollock is named as the executor.
The will in question was written in 1974. Both the position of Mrs. Andrews and her son are drastically improved under the contested will. Here, Mrs. Andrews was bequeathed all tangible personal property. All furniture, household goods, silverware, etc. were acknowledged to be the sole property of Mrs. Andrews. Mrs. Andrews would then receive one-half of the “adjusted gross estate” outright. The other half would go to Karl Andrews, Jr., in trust and at his death .the principal would be divided equally between Mrs. Andrews’ son and the grandchildren of the testator.
In other words, neither Mrs. Andrews nor her son would have received any fee simple interest in Mr. Andrews’ estate under the 1970 will which was prepared by the testator’s regularly retained attorney. From that mere income beneficiary status in 1970, Mrs. Andrews, under the 1974 will, would have received a one-half fee simple interest in his estate in addition to all of his tangible personal property and household goods. With respect to Mrs. Andrews’ son, he would have received nothing under the 1970 will, yet attained equal status with the testator’s grandchildren under the 1974 will.
I also disagree with the majority’s conclusion that there is little difference in the interest Mrs. Andrews would receive between the 1962 will and the 1974 will. The record discloses that the testator’s 1974 will included the following provision:
The aforesaid percentage of my residuary estate [the portion devised to Mrs. Andrews] constituting my wife’s share shall be ascertained from the determinations finally arrived at for *96purposes of the federal estate tax, subject to such adjustment as may be necessary to- carry out the provisions of this Will to the effect that my wife’s share shall not be reduced by any estate, inheritance, transfer, succession, legacy or similar taxes. . . . (Emphasis added.)
In other words, under the 1974 will, Mrs. Andrews would receive a one-half net interest in fee simple undiminished by the payment of state and federal inheritance and estate taxes. Under the 1962 will, Mrs. Andrews would have received one-half of Mr. Andrews’ estate after the payment of estate and inheritance taxes. The record also discloses that Mr. Andrews’ estate was worth at one point between $1 million and $1.5 million. Obviously, the difference in the value of the estate ultimately received by Mrs. Andrews would be greatly increased if that value is computed by subtracting all inheritance and estate taxes from that portion of the estate devised in trust to Karl Andrews, Jr.
Moreover, Mrs. Andrews was named as the executrix in the 1974 will. While this may appear incidental at a glance, it is of particular significance in a will of this nature which utilizes the special provisions of our federal estate tax laws allowing a wife to receive one-half of a husband’s estate free from federal estate taxes. The significance is this: The will vests the power in the executrix to determine which property shall go into which half of the estate. In other words, Mrs. Andrews could choose that portion of the property to be allocated to her.
I agree that the evidence gives rise to the inference that the 1974 will reflects an interest by the testator in taking advantage of inheritance and estate tax savings provided by the Internal Revenue Code. However, I do not agree that we should ignore Mrs. Andrews’ improved position in the 1974 will along with the other factors noted below.
I also note that Mrs. Andrews’ position was again improved by the 1975 codicil which provided for her to be the income beneficiary of the Karl Andrews, Jr., trust should he predecease her.
(2) I think also that the usage of counsel by testator throughout the years gives rise to a reasonable inference of undue influence by Mrs. Andrews. Except for the final will and *97codicil, all prior instruments had been prepared by attorney Pollock in Southern Pines. Counsel preparing the propounded will and codicil, the record discloses, was an employee of Belk Stores Services, Inc., in Charlotte. There is also some indication in the record that Mrs. Andrews was previously employed either by that company or one of its employees. I also am impressed that the 1974 will was prepared by counsel in Charlotte as a result of a telephone call and that counsel had never seen Mr. Andrews until he appeared (with Mrs. Andrews) in his office in Charlotte to execute the. will. In a word, there is a reasonable inference here that Mrs. Andrews influenced the testator to have a new will prepared by an attorney of her choosing, with whom the testator was not familiar, far from his home, and drafted to her and her son’s obvious advantage.
(3) The majority opinion notes, and I will not repeat it here, various portions of the evidence giving rise to the reasonable inference that Mr. Andrews was not in normal health during the period when these transactions took place.
(4) The majority enumerates seven “factors to be considered on the issue of undue influence.” (Quoting from In re Mueller’s Will, 170 N.C. 28, 86 S.E. 719 (1915).) Upon reviewing those factors, I conclude that there is evidence in caveator’s favor with respect to every single one of them. The evidence is clear with respect to his advanced age. There is some evidence of physical and mental weakness. There is evidence that he was in the home of the beneficiary and subject to her constant association and supervision. There is some evidence that others had little or no opportunity to see him. There is abundant evidence that the will is different from and revokes prior wills. It is clear that it is made in favor of one with whom he has no ties of blood. It is clear that, to some extent at least, it disinherited the natural objects of his bounty. There is a reasonable inference from the evidence that Mrs. Andrews had procured the will’s execution.
In summary, I agree that there is not overwhleming evidence of undue influence on the part of Mrs. Andrews. I do believe, however, that there is more than a scintilla of evidence; indeed, the evidence is abundant that improper influence may have been exerted over Mr. Andrews by Mrs. Andrews such that the matter should be submitted to the jury for decision. Surely, on the basis *98of the evidence disclosed by the cold record before us, the trial judge, who was present and observed the witnesses as they testified upon the stand, was in a superior position to determine whether the matter should be resolved as a matter of law or be submitted to the ultimate trier of facts. I believe that Judge Hairston decided properly and that the law should not disturb the verdict reached by the twelve.